                                          Case 5:18-cv-05561-EJD Document 40 Filed 09/30/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    OOMPH INNOVATIONS LLC,                              Case No.5:18-cv-05561-EJD
                                                         Plaintiff,
                                   8
                                                                                            JUDGMENT
                                                  v.
                                   9

                                  10    SHENZHEN BOLSESIC ELECTRONICS
                                        CO. LTD., et al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13             On September 30, 2020, the Court granted Plaintiff’s motion for default judgment.

                                  14   Pursuant to Federal Rule of Civil Procedure 58, the Court hereby ENTERS judgment in favor of

                                  15   Oomph Innovations LLC and against Defendants Shenzhen Bolsesic Electronics Co. Ltd.,

                                  16   Guangzhou Welltop Electronic Co. Ltd., and Ukliss Electric Appliance Co., Ltd. Plaintiff is

                                  17   awarded damages in the amount of $518,968.70 and injunctive relief as outlined in the Court’s

                                  18   Order Granting Default Judgment. Dkt. No. 39. The Clerk of Court shall close the file in this

                                  19   matter.

                                  20             IT IS SO ORDERED.

                                  21   Dated: September 30, 2020

                                  22                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
